Title: From John Adams to James Warren, 17 June 1782
From: Adams, John
To: Warren, James



The Hague June 17. 1782
dear Sir

Broken to Pieces and worn out, with the Diseases engendered by the tainted Atmosphere of Amsterdam operating upon the Effects of fatiguing Journeys dangerous Voyages, a Variety of Climates and eternal Anxiety of Mind, I have not been able to write you so often as I wished: But now I hope the fine Season and the pure Air of the Hague, will restore me. Perhaps You will say that the Air of a Court is as putrid as that of Amsterdam. In a moral and political sense perhaps, but I am determined that the bad Morals and false Politicks of other People shall no longer affect my Repose of Mind, nor disturb my Physical Constitution. What is it to me, after having done all I can to set them right whether other People go to Heaven or to the Devil? I may howl and weep but this will have no Effect. I may then just as well Sing and laugh.

Pray how do you like your new Allies the Dutch? Does your Imagination rove into futurity and Speculate and combine, as it used to do? It is a pretty Amusement to play a Game with Nations, as if they were Fox and Geese—or Corns upon a Checkerboard—or the Personages at Chess, is it not? It is however, the real Employment of a statesman to play such a Game sometimes, a sublime one truly, enough to make a Man serious, however Addicted to sport. Politicks are the divine Science after all. How is it possible that any Man should ever think of making it Subservient to his own little Passions, and mean private Interests? Ye base born sons of fallen Adam! Is the End of Politicks a Fortune a Family, a gilded Coach, a Train of Horses a troup of Livery servants—Balls at Court—Splendid Dinners and suppers? Yet the divine Science of Politicks is at length in Europe reduced to a mechanical system composed of these Materials—what says the Muse Mrs Warren?
What is to become of an independent Statesman? One, who will bow the Knee to no Idol? who will worship nothing as a Divinity, but Truth, Virtue and his Country? I will tell you, he will be regarded more, by posterity than those who worship Hounds and Horses, and although he will not make his own Fortune he will make the Fortune of his Country. The Liberties of Corsica, sweeden and Geneva may be over turned, but neither his Character can be hurt nor his Exertions rendered ineffectual. Oh Peace, when wilt thou permit me to Visit Penshill Milton Hill and all the Blue Hills? I love every Tree and every Rock upon all those Mountains. Roving among these and the Quails Partridges squirrells &c that inhabit them shall be the amusement of my declining Years God willing. I wont go to Vermont. I must be within the Scent of the sea.
I hope to send along a Treaty in two or three Months. I love the Dutchmen with all their Faults. There is a strong Spirit of Liberty among them, and many excellent Qualities. Next year, their Navy will be so strong as to be able to do a great deal. They may do some thing this.
I am going to Court to sup with Princes, Princesses and Ambassadors. I had rather sup with you at one of our Hills, though I have no Objection to Supping at Court. Adieu.
